Citation Nr: 1627561	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residual burn scars right hand.

2. Entitlement to a compensable rating for scar residuals injury right forearm.

3.  Entitlement to a compensable rating for keratosis right hand.

4. Entitlement to a compensable rating for hypertension.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for degenerative joint disease right knee.

8.  Entitlement to service connection for a right leg disability.

9. Entitlement to service connection for a right foot disability.

10. Entitlement to service connection for chest pain.

11. Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	James Nathan Guin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to January 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.  

Although the RO stated in the 2014 statement of the case that an "electronic review of treatment reports," including those from the VA Medical Center in Montgomery/Tuskegee from 1999 to 2006 and those from the VA Medical Center in Biloxi from 2006 to 2014 was conducted, no VA medical records are present in the Veteran's claims file. On remand, all of the Veteran's VA treatment records must be obtained and associated with his file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also, at the Veteran's April 2016 Board hearing he testified that he has been seen by private doctors and that he could provide those names to the VA to allow for the records to be obtained.  Therefore, on remand the Veteran should be provided with medical release forms to complete for any private medical records.  All reasonable attempts should be made to obtain any records identified by the Veteran.

In addition, in a request for a copy of the Veteran's VA claims file, the Veteran's private attorney indicated that the Veteran had filed a Social Security claim.  When VA is put on notice of the existence of potentially relevant Social Security Administration (SSA) disability benefits records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, any SSA disability claim records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

The Board also finds new VA examinations are required with respect to the Veteran's claims for increased ratings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination)

At his Board hearing the Veteran testified that since his 2010 VA examination he has had more problems with his blood pressure spiking.  After the hearing he submitted a list of blood pressure readings higher than those indicated at the 2010 VA examination.  Therefore, the Board finds a new examination is warranted.

Also at his Board hearing the Veteran testified that the scarring on his right hand and forearm has gotten more sensitive as he has aged, cracks easily, and gets scaly.  He reported the scars are tender.  Thus, the evidence indicates the condition may have worsened since his 2010 VA examination at which the scars were noted to be nontender and no cracking or scaly skin is noted.  Therefore, the Board finds a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records, including those from the VA Medical Center in Montgomery/Tuskegee from 1999 to 2006 and those from the VA Medical Center in Biloxi from 2006 to present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Request that the Veteran submit private treatment records related to his claimed disabilities or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain those records.

4. After completing the above actions, the AOJ should conduct any other development indicated, including obtaining a new VA opinion to consider additional evidence  associated with the claims file or scheduling the Veteran for a new VA examination in connection with his claims for service connection.

5. Arrange for the Veteran to undergo a VA skin examination of his right hand and forearm to assess the current nature and severity of his burn residuals and keratosis.

6. Arrange for the Veteran to undergo a VA hypertension examination to assess the current nature and severity of the condition.

7. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

